There are fourteen reasons alleged why this motion for reargument should be granted, wherein it is submitted that certain testimony has been overlooked and certain claims of the plaintiff misapprehended.
The first ground is that, in stating that the elevation of the culvert header was four inches below the elevation of the center of the road, we have failed to take into consideration the fact that this measurement was taken some three months after the day of the accident, while certain work of scraping and crowning the highway was in progress, so that the conditions had been changed. But the extent of the change at this particular point, if there was any at all in this respect, did not appear, and to attempt to say what it might have been would be to indulge in speculation. In the absence of testimony to the contrary, it may well be assumed as indeed it appears to have been upon the argument, that whatever difference there may have been was immaterial.
The next ground is that in saying that the surface of the highway "sloped from the center toward the east," certain *Page 217 
testimony to the effect that the slope existed across the entire road has been overlooked. But the automobile was, according to the evidence, about in the middle of the road when it started to slide toward the easterly edge, and so the slope from the center was the important thing.
The next ground is that the statement that there was a raised shoulder on the easterly side of the road is inaccurate, because this raised portion was, according to the evidence, a "brow" or "ridge," higher than, and outside of, the traveled track. This objection appears to be a play upon words. The same witness who used the word "brow" also referred to it as a "shoulder," and the latter term was used on argument. There is no intimation in the opinion that, whatever its name, it was within the traveled track.
It is also argued that in saying that as the car passed the cement header of the culvert the front wheels fell into a depression in the road and the car swerved toward the river, we have overlooked the testimony that this happened opposite the header and that the depression was a rut running across the road practically parallel with the line of the culvert, and that the car, in swerving, traveled 2/3 of its length of 13 feet. This testimony, however, does not affect the accuracy of the statement.
Again, it is claimed that the post with which the automobile collided is not as stated in the opinion, "set in the edge of the highway," but in the edge of the bank. This is a distinction without a difference. It was set in the outer edge of the raised shoulder, and, indeed, the opinion elsewhere refers to it as set in the edge of the shoulder. The circumstances that this point was also where the bank commenced its slope, and that the post inclined outward, do not make the description erroneous.
In making the statement that "so far as the ice and ruts were concerned, there seems to have been no difference between the highway at the culvert, and the highway for some distance on either side of it," it is submitted that the testimony of the plaintiff that she noticed "that raised up portion" which sloped from the header down has been overlooked. Just what is meant by "raised up portion" is not clear. The context shows no mention of ice. The photographs of the culvert and its vicinity taken the day of the accident and put in evidence by the plaintiff, do not show ice spreading down from the header over the *Page 218 
road, and amply justify what is said in the opinion as to the condition of the road on each side of the culvert.
The plaintiff says that her theory was that the absence of a guard rail was the proximate cause of the accident, and that the other insufficiencies of the culvert were contributing causes, and that this claim is misinterpreted in the statement in the opinion that it was not claimed that the ice and inequalities in the roadway were the direct cause of the accident, but that it was argued that this condition made the lack of a suitable railing such an insufficiency as imposed liability upon the defendant town. By "other insufficiencies" we assume the plaintiff to mean the ice and inequalities, since nothing else is pointed out. The opinion only paraphrased the plaintiff's claim. The conclusion that the condition of the roadway was not the result of the condition of the culvert was reached after careful consideration, and no reason is perceived for receding from it. It should be borne in mind, also, that, whatever the origin of the ice, the lack of the guard rail was claimed to be the proximate cause, and this was the vital issue.
Another ground of the motion is that in saying that it was not claimed that the right rear wheel of the automobile left the road and then returned to it, the opinion misconstrues the theory of the plaintiff that, upon collision with the post, when, according to her claim the rear right wheel was over the bank, the impact pulled it up the bank and back into the road, and that the car circled the post and then plunged over. That this was the theory was well understood, but an examination of the opinion will show that what is said has reference to the point at the culvert where the plaintiff insisted that the wheel first went over. In this connection, it may be noted that the plaintiff now concedes that her counsel was in error in arguing that the wheel track was made by the left rear wheel, and agrees that it was the mark of the right rear wheel, as it was concluded from the evidence, that it must have been. Since the only bearing of the statement in the opinion was upon the question as to which wheel made the track, and since there is now no dispute upon this point, it would be harmless, even if erroneous.
The remaining grounds of the motion may be grouped together, since they are all, in effect, that in holding that the evidence did not fairly and reasonably show that the right rear wheel went over the bank above place where the culvert pipe *Page 219 
protruded from the bank, the evidence has not been viewed in the most favorable light for the plaintiff. This question was fully argued, and decided after careful consideration of the testimony of the plaintiff and her sister, which was pointed out in the plaintiff's brief and is again, by the motion, pressed upon our attention. Upon reexamination of it we are not disposed to recede from the conclusion reached in the opinion.
An inaccuracy in the opinion has been discovered, which, however, does not affect the result. It was erroneously stated that the wheel track commenced in the edge of the shoulder, next to the roadway, while in fact it commenced on the outer edge. This has been corrected.
Motion for reargument denied. Left full entry go down.